Case: 18-11531      Document: 00515002937         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-11531                            FILED
                                  Summary Calendar                      June 19, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

              Plaintiff-Appellee

v.

CHELSEY BROOK AGUIRRI,

              Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-54-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Chelsey Brook Aguirri pleaded guilty to one count of possession of a
firearm by a felon, in violation of 18 U.S.C. § 922(g)(1), and was sentenced to
120 months of imprisonment. On appeal, she argues that her conviction is
invalid because there was an insufficient factual basis for the plea. As grounds
for her claim, Aguirri asserts that there is an insufficient factual basis for the
interstate commerce element of § 922(g) because the statute requires more


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11531     Document: 00515002937     Page: 2   Date Filed: 06/19/2019


                                  No. 18-11531

than a mere showing that the firearm passed from one state to another at some
time in the past; that § 922(g) is unconstitutional because it exceeds Congress’s
power to regulate interstate commerce; and that there is an insufficient factual
basis for the mens rea element of § 922(g) because there is no basis in the record
to find that she knew of her felon status or knew that the firearm was in or
affecting interstate commerce. Aguirri concedes that these arguments are
foreclosed and are raised only to preserve the issue for further review. The
government has filed an unopposed motion for summary affirmance because
Aguirri’s arguments are foreclosed by this court’s binding precedent.
      Aguirri’s interstate commerce element argument is foreclosed by United
States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001); United States v. Rawls,
85 F.3d 240, 242–43 (5th Cir. 1996).           Her argument challenging the
constitutionality of § 922(g) is foreclosed by United States v. Alcantar,
733 F.3d 143, 145–46 (5th Cir. 2013). Her mens rea argument is foreclosed by
United States v. Rose, 587 F.3d 695, 705–06 (5th Cir. 2009); United States v.
Dancy, 861 F.2d 77, 81–82 (5th Cir. 1988). Given the foregoing, summary
affirmance is appropriate.      See, e.g., Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the government’s motion for
summary affirmance is GRANTED, and the judgment is AFFIRMED. The
government’s alternative motion for an extension of time to file a response brief
is DENIED as moot.




                                        2